Citation Nr: 0944400	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  05-04 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to an increased rating for a low back 
disability, rated as 20 percent disabling prior to July 23, 
2008, and as 40 percent disabling since July 23, 2008.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel




INTRODUCTION

The Veteran served on active duty from September 2001 to 
August 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Veteran's claims were previously remanded by the Board in 
an April 2008 decision.  


FINDINGS OF FACT

1.  The Veteran does not have depression attributable to his 
period of military service.  

2.  Prior to July 23, 2008, the Veteran's low back disability 
is manifested by no worse than muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion; 
forward flexion of the thoracolumbar spine was no worse than 
45 degrees.  

3.  Since July 23, 2008, the Veteran's low back disability is 
not manifested by unfavorable ankylosis of the entire 
thoracolumbar spine.

4.  From December 30, 2004, to the present, the Veteran has 
had no more than mild neurologic impairment.


CONCLUSIONS OF LAW

1.  The Veteran does not have depression that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2009).

2.  Prior to July 23, 2008, the schedular criteria for a 
disability evaluation greater than 20 percent for a low back 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, including §§ 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a Diagnostic 
Code 5295 (2003), Diagnostic Code 5237 (2009).

3.  Since July 23, 2008, the schedular criteria for a 
disability evaluation greater than 40 percent for a low back 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, including §§ 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a Diagnostic 
Code 5295 (2003), Diagnostic Code 5237 (2009).

4.  The scheduler criteria for separate 10 percent ratings, 
but no higher, for radiculopathy of the right and left leg 
are met from December 30, 2004.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in October 2002, July 2003, 
February 2005, and May 2008; rating decisions in April 2004, 
January 2005, and September 2008; a statement of the case in 
January 2005; and supplemental statements of the case in 
February 2005 and March 2009.  Those documents discussed 
specific evidence, particular legal requirements applicable 
to the claims, evidence considered, pertinent laws and 
regulations, and reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with evidence 
obtained, the evidence needed, and the responsibilities of 
the parties in obtaining the evidence.  The Board finds that 
any defect of timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to the 
claimant's receipt of compliant notice.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the March 2009 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims, 
and therefore the error was harmless).  

Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).  In addition, certain chronic 
diseases, including psychoses, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran's service treatment records (STRs) reveal that 
psychiatric evaluations were normal at the Veteran's entrance 
examination in September 2001 and at his separation 
examination in August 2002.  The Veteran denied nervous 
trouble of any sort and depression or excessive worry on 
report of medical history forms prepared in conjunction with 
the examinations.  The STRs are negative for complaints, 
findings, or treatment for depression.  The Veteran injured 
his shoulder in April 2002 and reported trouble lifting and 
sleeping.  The Veteran reported getting no sleep due to work, 
watch, and extra duty in June 2002.  

Service personnel records include an evaluation record and 
counseling report dated in April 2002 which revealed that the 
Veteran experienced significant problems during his short 
time serving on board the U.S.S. John F. Kennedy.  He was 
noted to have exhibited poor decision making ability and self 
control while out on liberty and had grave problems with 
assimilation into Navy life.  The examiner indicated that the 
Veteran's strong desire to leave the Navy prevented him from 
giving 100 percent.  Additionally, in May 2002 the Veteran 
was noted to have received several non-judicial punishments 
for failure to obey a lawful order, being found drunk on 
duty, and failure to pay a debt.  Restriction and extra duty 
was ordered for forty-five days.  Also associated with the 
records is an administrative record dated in July 2002 which 
indicates that the Veteran declined screening by a 
drug/alcohol counselor or a psychiatrist to determine whether 
he needed treatment prior to his discharge from service.  

Associated with the claims file are VA outpatient treatment 
reports dated from May 2003 to July 2008.  The records 
document a diagnosis of moderate major depressive disorder, 
single episode, in May 2003, June 2003, and July 2003.  The 
Veteran reported insomnia on several occasions in May 2003.  
He was noted to have anxiety in December 2004 and anxiety and 
a depressed mood in January 2005.  

The Veteran was afforded a VA examination in August 2008.  
The examiner reviewed the claims file.  Both a nurse 
practitioner and a medical doctor signed off on the 
examination.  The Veteran denied any family history of 
psychiatric problems and he denied psychiatric problems prior 
to service.  The examiner indicated that the Veteran used 
alcohol heavily on a daily basis while in service which led 
to blackouts, missed formation, and drunk on duty.  
Psychiatric examination revealed that the Veteran was clean, 
neatly groomed, and casually dressed.  He was noted to be 
tense with soft/whispered, slow, coherent speech, a 
constricted affect, and a depressed mood.  He was oriented to 
person, time, and place and was of average intelligence.  His 
judgment and insight were intact.  The Veteran reported 
insomnia but denied panic attacks, homicidal thoughts, and 
suicidal thoughts.  His remote, recent, and immediate memory 
were normal.  The examiner diagnosed the Veteran with 
depression, not otherwise specified and alcohol dependence in 
full sustained remission.  The examiner indicated that it was 
as likely as not that the Veteran's depression was as likely 
as not incurred by service despite minimal documentation in 
the military record.  

In a September 2008 opinion the August 2008 VA physician re-
reviewed the claims file again and clarified his opinion 
regarding whether the Veteran's depression was related to his 
military service.  The examiner indicated that the Veteran's 
military records only documented that the Veteran had sleep 
problems and there was no objective documentation supportive 
of a diagnosis of depression.  He concluded that depression 
could therefore not be supported by the military record.  He 
opined that the Veteran's depression was less likely caused 
by or as a result of military service.   

The Veteran contends that he is entitled to service 
connection for depression because he was diagnosed with 
depression within one year of his discharge from service.  

The Veteran's representative has argued that personnel and 
medical records were missing from the claims file.  However, 
there is no evidence that any such records have not been 
associated with the claims file.  The Veteran's 
representative also indicated that the nurse practitioner who 
signed the August 2008 VA examination was not qualified to 
conduct the examination.  Moreover, he indicated that sleep 
disturbance which is noted in the Veteran's STRs, is a major 
sign of depression.  

The Board concludes that the greater weight of probative 
medical evidence weighs strongly against a finding that the 
Veteran has depression related to his military service.  

There is no finding of a diagnosis of a psychosis at any time 
following separation from service.  Additionally, depression 
is not a disease for which service connection on a 
presumptive basis may be granted.  Consequently, service 
connection is not warranted for depression on a presumptive 
basis.  38 C.F.R. §  3.307, 3.309 (2009).  The Veteran was 
not diagnosed with any psychiatric disorders during his 
military service.  Although the August 2008 examiner 
initially opined that it was as likely as not that the 
Veteran's depression was as likely as not incurred by service 
despite minimal documentation in the military record, the 
examiner, after again reviewing the claims file, offered an 
opinion that clarified the opinion regarding whether the 
Veteran's depression was related to his military service in 
September 2008 addendum opinion; a complete rationale was 
provided by this addendum.  The examiner indicated that the 
Veteran's military records only documented that the Veteran 
had sleep problems and there was no objective documentation 
supportive of a diagnosis of depression.  He concluded that 
depression could therefore not be supported by the military 
record.  He opined that the Veteran's depression was less 
likely caused by or as a result of military service.  
Consequently, the Board finds that the preponderance of the 
evidence weighs against granting service connection for 
depression.

The Board acknowledges the Veteran's contention that he 
currently has depression related to his military service and 
his representative's argument that sleep disturbance is a 
sign of depression.  Certainly, the Veteran can attest to 
factual matters of which he had first-hand knowledge.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, 
neither the Veteran nor his representative, as lay persons 
have been shown to be capable of making medical conclusions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the 
Veteran is competent to report what comes to him through his 
senses, he does not have medical expertise.  Layno v. Brown, 
6 Vet. App. 465 (1994).  While he is competent to report 
symptomatology of his depression, and the testimony of the 
Veteran and his representative is entitled to some probative 
weight, the competent medical evidence reveals that the 
Veteran's depression is not etiologically related to his 
military service.  The Board ultimately finds the competent 
medical evidence to be more persuasive than the Veteran's and 
his representative's lay contentions as to the etiology of 
the Veteran's depression.  

As to the argument that the VA nurse practitioner was not 
qualified to perform the August 2008 VA examination, as noted 
by the Court in Cox v. Nicholson, 20 Vet. App. 563, 569 
(2007); "A nurse practitioner [such as the one who examined 
the veteran in this case] having completed medical education 
and training . . . fits squarely into the requirement of 
section 3.159(a)(1) as one competent to provide diagnoses, 
statements, or opinions."  See also Goss v. Brown, 9 Vet. 
App. 109 (1996) [to qualify as an expert, a person need not 
be licensed to practice medicine, but just have special 
knowledge and skill in diagnosing and treating human 
ailments].  Furthermore, the August 2008 VA examination was 
approved by a VA physician.

In summary, the Board concludes that the preponderance of the 
evidence is against finding that the Veteran's depression was 
incurred in service or caused or aggravated thereby.  
Therefore, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2009).

Increased Rating

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  However, staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
However, while the lists of symptoms under the rating 
criteria are meant to be examples of symptoms that would 
warrant the evaluation; they are not meant to be exhaustive.  
The Board need not find all or even some of the symptoms to 
award a specific evaluation.  Mauerhan, 16 Vet App 442-3 
(2002).

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the Veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2009).

Effective September 23, 2002, the rating evaluation of 
intervertebral disc syndrome was amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A rating of 20 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A rating of 40 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of least four 
weeks but less than six weeks during the past 12 months.  
Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months. This regulation was again slightly revised in 
September 2003.  Effective September 26, 2003, the 
regulations for rating disabilities of the spine were 
revised, and the diagnostic codes were reclassified.  These 
reclassified diagnostic codes include 5237 (lumbosacral 
strain) and 5243 (intervertebral disc syndrome).  68 Fed. 
Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc 
syndrome (Diagnostic Code 5243), permits evaluation under 
either the General Rating Formula for Diseases and Injuries 
of the Spine or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
results in the higher evaluation when all disabilities are 
combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 
(2009).

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, which 
provides that a 20 percent rating is warranted when there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reverse 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
limited to 30 degrees or less; or with favorable ankylosis of 
the entire thoracolumbar spine.  A 50 percent rating is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine. Finally, a rating of 100 percent is 
warranted for unfavorable ankylosis of the entire spine. 38 
C.F.R. § 4.71a.

Additionally, under Note (1): Evaluate any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  Id.  

Note (2): (See also Plate V.) [With respect to the lumbar 
spine] -- For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  Id.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note (4): Round each range of motion measurement to the 
nearest five degrees.  Id. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the  
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Id.

In determining whether the Veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time; 
and/or (2) whether an increased rating is warranted under the 
"new" criteria for other disabilities of the thoracolumbar 
spine at any time on or after September 26, 2003.  The 
effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue); see also Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003)

The Veteran's STRs reveal complaints of low back pain in June 
2002 and July 2002.  Physical examination of the spine at the 
Veteran's separation examination in August 2002 revealed 
normal clinical evaluation of the spine.  The examiner noted 
that the Veteran had chronic right trapezius pain causing 
back and neck pain.  The Veteran reported upper and lower 
back pain following a fall down a ladder in which he injured 
his left arm on a report of medical history form prepared in 
conjunction with his separation examination.  

Associated with the claims file are VA outpatient treatment 
reports dated from May 2003 to July 2008.  The Veteran was 
seen for complaints of chronic back pain in May 2003.  No 
sensory loss, motor loss, or urinary or fecal incontinence 
was reported.  The examiner indicated that the Veteran had a 
normal sensory examination.  He was assessed with back pain 
and a computed tomography (CT) scan was ordered.  
Amitriptyline was prescribed for pain control.  A CT of the 
lumbosacral spine obtained in May 2003 revealed mild broad 
based bulging discs at L3-4, L4-5, and L5-S1with associated 
moderate hypertrophic changes of the facet joints resulting 
in biforaminal narrowing without evidence of nerve root 
impingement or central canal stenosis.  Also in May 2003 the 
Veteran reported low back pain and physical examination 
revealed pain in the lumbar spine with paraspinal mild spasm.  
In January 2004 the Veteran reported increasing low back 
pain.  The Veteran said his pain radiated to the soles of his 
feet.  He denied weakness in his legs.  A magnetic resonance 
imaging (MRI) of the spine obtained in October 2003 revealed 
mild degenerative disc disease at L3-4 with mild spondylitic 
changes.  The Veteran was noted to have fair posture and a 
normal gait.  The lower back was markedly limited in all 
directions with pain and no radicular symptoms.  Motor, 
sensory, and reflex examination was within normal limits.  He 
was assessed with recurrent strain/sprain of the lumbosacral 
spine.  Also in January 2004 his pain was noted to be much 
improved and range of motion of the back was noted to be 
limited in mild degree.  Mild tenderness was noted in the 
lumbosacral paraspinal muscles.  Neurological examination was 
within normal limits.  The examiner noted that the Veteran 
had remarkable improvement.  The Veteran reported that his 
low back pain was worse after he switched jobs in April 2004.  
In June 2004 the Veteran was noted to have markedly limited 
range of motion in the low back.  He was assessed with 
myofascial pain syndrome and degenerative joint disease of 
the lumbosacral spine.  The Veteran reported radiating back 
pain.  Physical examination revealed no neurological 
findings.  In October 2004 the Veteran reported low back pain 
which radiated to his bilateral lower extremities.  In 
December 2004 the Veteran again reported low back pain.  The 
Veteran's posture and gait were normal.  On December 30, 
2004, an electromyograph (EMG) revealed active and chronic 
lumbar radiculopathy.  In January 2005 the Veteran's posture 
and gait were again reported to be normal. He reported low 
back pain which radiated to the lower extremities and 
bilateral leg and foot numbness.  No bowel or bladder 
incontinence was reported.  Sensory examination was reported 
to be intact to light touch in the lower extremities.  An EMG 
was noted to have revealed findings consistent with acute and 
chronic right S1 radiculopathy corresponding to the same 
dermatome.  An MRI of the lumbar spine obtained in June 2005 
revealed very minor, early spondylosis in the lower lumbar 
region without associated abnormality.  The Veteran underwent 
chiropractic treatment for back pain in October 2007, 
November 2007, several times in January and February 2008, in 
March 2008, and May 2008.  The chiropractic examiner 
indicated that the Veteran denied bowel and bladder 
dysfunction in February 2008.  Range of motion of the lumbar 
spine revealed that flexion and extension produced low back 
pain at the end ranges of motion.  Examination of the spine 
in June 2008 revealed tenderness in the axial lumbar spine, 
mild decreased strength in the lower extremities and flexion, 
and extension and lateral rotation produced pain.  The 
Veteran underwent lumbar epidural spinal injections in 
September 2005, January 2006, April 2006, November 2006, June 
2007, October 2007, June 2008, and July 2008.  An MRI of the 
lumbar spine obtained in April 2007 revealed minimal endplate 
changes at L3.  

The Veteran was afforded a VA spine examination in December 
2004.  The Veteran indicated that he had not been 
hospitalized or had surgery for his back.  He noted that he 
had lost fifteen jobs within the last year because of his 
back.  He said his back hurts all the and when it flared up 
he lies down.  He reported that the pain was sharp and 
radiated to both lower legs.  He said he had numbness and 
weakness in the lower legs and falls frequently.  He said he 
used a cane most of the time and a back support sometimes.  
The Veteran stated that he could stand only fifteen minutes 
and walk at most two hundred feet.  He said he was 
occasionally incontinent of stools and had erectile 
dysfunction.  He reported that he had not been prescribed bed 
rest for his back.  He said he used Gabapentin and 
Amitriptyline.  He reported that he was independent of all 
activities of daily living.  Physical examination revealed 
that the Veteran ambulated with an antalgic gait and used a 
cane.  His posture was normal with increased lordosis.  He 
reported tenderness on palpation of the lumbar spine.  There 
was no paraspinal muscle spasm.  Forward flexion was 60 
degrees, backward extension was 10 degrees, lateral flexion 
was 20 degrees bilaterally, and lateral rotation was 20 
degrees bilaterally.  Sensory examination revealed that light 
touch, vibration, and pin sensation was intact in both feet, 
legs, and plantars.  An MRI obtained in October 2003 revealed 
minimal degenerative disc disease at L3-4 with associated 
minimal spondylitic changes but no canal or foraminal 
stenosis or nerve root impingement.  The examiner diagnosed 
the Veteran with degenerative disc and joint disease of the 
lumbosacral spine.  The examiner noted that there was an 
increase in pain but no additional decrease in forward 
flexion after repetitive motion of the lumbar spine and no 
incoordination or fatigability on repeated motion of the 
back.  

The Veteran was afforded a VA examination in February 2007.  
He reported low back pain radiating to his legs, as well as 
urinary incontinence and erectile dysfunction but denied 
fecal incontinence.  He also reported numbness, paresthesia, 
leg/foot weakness, falls, and unsteadiness.  There was 
reported fatigue, decreased motion, stiffness, weakness, 
spasms and pain.  The Veteran denied incapacitating episodes 
for the lumbosacral spine.  He was noted to ambulate with a 
cane for no more than a few yards. Examination of the spine 
revealed that muscle spasm, localized tenderness, and 
guarding were not severe enough to be responsible for 
abnormal gait or abnormal spinal contour.  The Veteran's 
posture was normal and his gait was antalgic with poor 
propulsion.  There was no kyphosis, lumbar flattening, lumbar 
lordosis, scoliosis, or reverse lordosis.  There was no 
thoracolumbar spine ankylosis.  Sensory examination revealed 
that vibration and light touch was impaired bilaterally and 
pinprick and position sense was normal bilaterally.  There 
was no abnormal sensation.  Range of motion testing revealed 
flexion to 45 degrees with pain beginning at 20 degrees and 
no additional loss of motion on repetitive motion.  Extension 
was 10 degrees with pain beginning at 5 degrees and no 
additional loss of motion on repetitive motion.  Right and 
left lateral flexion was 10 degrees with pain beginning at 5 
degrees and no additional loss of motion on repetitive 
motion.  Right and left lateral rotation was to 10 degrees 
with pain beginning at 5 degrees and no additional loss of 
motion on repetitive motion.  X-rays of the lumbar spine 
revealed no bony pathology.  The Veteran indicated that he 
worked full time.  He said he missed work due to medical 
appointments, spine procedures, and back pain.  The examiner 
diagnosed the Veteran with lumbar spine degenerative joint 
disease and spondylosis. The examiner said the Veteran's low 
back condition had significant effects on his usual 
occupation in that he had increased absenteeism, decreased 
mobility, problems with lifting and carrying, weakness and 
fatigue, decreased strength, urinary incontinence and pain.   

The Veteran was afforded a VA spine examination in July 2008.  
The claims file was reviewed.  The Veteran reported constant 
low back pain with intermittent radiation along the 
posterolateral aspect of both lower extremities down to his 
feet.  He said the pain flared on prolonged sitting and 
walking more than one block and on forward bending and stair 
climbing with stiffness and some limitation of motion.  He 
reported some urinary frequency and diminished sex drive and 
erection.  He said he used Ibuprofen and Gabapentin for pain.  
He used a spinal brace and a cane for ambulation and a 
transcutaneous electrical nerve stimulation (TENS) machine 
with no effect.  Physical examination reveals that the 
Veteran ambulated slowly with a cane and reported complaints 
of low back pain.  He could not rise on his heels or toes 
because of pain.  Examination of the spine showed no 
deviation.  There was tenderness over the whole lumbar spine 
more in the lower portion.  Minimal paravertebral muscle 
spasm was noted.  Range of motion was noted to be markedly 
diminished.  Forward flexion was 15 degrees, extension was 10 
degrees, left and right lateral flexion was 10 degrees and 
left and right lateral rotation was 15 degrees.  All ranges 
of motion were painful.  Repetitive motion of the lumbar 
spine was not feasible because of severe back pain.  
Neurological examination in both lower extremities showed 
decreased sensations over the lateral thighs and legs and 
feet bilaterally.  X-rays revealed minimal spurring, inferior 
end plate of L3.  An MRI taken in April 2007 showed minimal 
inferior end plate changes at L3 most likely indicating early 
degenerative changes.  The examiner diagnosed the Veteran 
with degenerative disc disease with spondylosis at L3-4 with 
bilateral lower extremity radiculopathy.  

Period prior to July 23, 2008

The Veteran's low back disability was initially rated 
utilizing Diagnostic Code 5295, lumbosacral strain.  38 
C.F.R. § 4.71a (2003).  Under Diagnostic Code 5295, a 20 
percent rating is for application when there are muscle 
spasms on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  And a 40 percent 
evaluation is for application when there is severe 
lumbosacral strain; with listing of the whole spine to the 
opposite side, positive Goldwaithe's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

The Veteran's low back disability was subsequently rated 
utilizing Diagnostic Code 5237, lumbosacral strain.  38 
C.F.R. § 4.71a (2009).  As noted, the amendment assigned new 
diagnostic codes, and provided for the evaluation of all 
spine disabilities under a single General Rating Formula for 
Diseases and Injuries of the Spine.  

The evidence as reported above does not reveal that a rating 
higher than 20 percent is warranted under the old criteria 
for the time period at issue.  The Veteran's lumbar spine 
disability was not referenced as severe lumbosacral strain in 
the evidence reported above.  Moreover, there was no evidence 
of listing of the whole spine to the opposite side, positive 
Goldwaithe's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  On examinations the Veteran was noted to have mild 
tenderness in the lumbosacral paraspinal muscles.  In 
December 2004 he was noted to have normal posture with 
increased lordosis; however, the February 2007 examiner noted 
that there was no kyphosis, lumbar flattening, lumbar 
lordosis, scoliosis, or reverse lordosis.  Although the 
Veteran's gait was described as antalgic at one point and 
slow at another time, at all other times the gait was 
reported to be normal.  Additionally, according to the 
February 2007 examiner, muscle spasm, localized tenderness, 
and guarding was not severe enough to be responsible for 
abnormal gait or abnormal spinal contour.  An MRI of the 
lumbar spine obtained in October 2003 revealed mild 
degenerative disc disease at L3-4 with mild spondylitic 
changes and an MRI obtained in April 2007 showed minimal 
inferior end plate changes at L3 most likely indicating early 
degenerative changes.  Consequently, a rating in excess of 20 
percent is not warranted under the old criteria for the time 
period at issue.  

The Board will now consider whether an increased rating is 
warranted under the new criteria.  The evidence as reported 
above does not establish that a rating higher than 20 percent 
is warranted.  In order to obtain a rating in excess of the 
currently assigned 20 percent, forward flexion of the 
thoracolumbar spine must be limited to 30 degrees or less; or 
he must exhibit favorable ankylosis of the entire 
thoracolumbar spine.  The evidence reported above does not 
establish that the Veteran has been diagnosed with ankylosis 
of the thoracolumbar spine and the February 2007 VA examiner 
specifically indicated that there was no thoracolumbar spine 
ankylosis.  Additionally, on range of motion testing in 
December 2004 forward flexion was reported to be 60 degrees 
and in February 2007 forward flexion was reported to be to 45 
degrees.  Specific ranges of motion were not provided in any 
other examinations of record during the time period at issue.  
Consequently, the evidence does not establish that a rating 
higher than 20 percent is warranted for the time period at 
issue.  

The Board has considered the provisions of 38 C.F.R. § 4.40 
concerning lack of normal endurance, functional loss due to 
pain, and pain on use and during flare-ups; the provisions of 
38 C.F.R. § 4.45 concerning weakened movement, excess 
fatigability, and incoordination; and the provisions of 38 
C.F.R. § 4.10 concerning the effects of the disability on the 
Veteran's ordinary activity.  See DeLuca, supra.  These 
elements have been taken into account by the various VA 
examiners.  The December 2004 examiner indicated that there 
was an increase in pain but no additional decrease in forward 
flexion after repetitive motion of the lumbar spine and no 
incoordination or fatigability on repeated motion of the back 
and the February 2007 examiner noted pain but no additional 
loss of motion on repetitive motion during range of motion 
testing.

With regard to intervetebral disc syndrome, the evidence 
reported above does not allow for an increased rating under 
the diagnostic code pertaining to intervertebral disc 
syndrome at any time during the period at issue.  The Veteran 
has not reported any incapacitating episodes nor does the 
evidence reflect that the Veteran suffered from 
incapacitating episodes at any time for the time period at 
issue.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  

In sum, for the period prior to July 23, 2008, a rating in 
excess of 40 percent is not warranted.  


Period since July 23, 2008

Under the old criteria, a 40 percent disability rating is the 
maximum scheduler criteria available for lumbosacral strain.  
Consequently, a higher rating is not warranted under this 
Diagnostic Code.  38 C.F.R. § 4.71a (2003), Diagnostic Code 
5295.  

Under the new criteria, to warrant a rating in excess of 40 
percent, the Veteran must exhibit unfavorable ankylosis of 
the entire thoracolumbar spine or unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a (2009), Diagnostic Code 
5237.  The July 2008 VA examination report does not indicate 
that the Veteran had either ankylosis of the entire 
thoracolumbar spine or unfavorable ankylosis of the entire 
spine.  

Additionally, with regard to intervetebral disc syndrome, the 
evidence reported above does not allow for an increased 
rating under the diagnostic code pertaining to intervertebral 
disc syndrome at any time during the period at issue.  The 
Veteran did not report any incapacitating episodes nor does 
the VA examination reflect that the Veteran suffered from 
incapacitating episodes at any time for the time period at 
issue.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  

In sum, for the period since July 23, 2008, a rating in 
excess of 40 percent is not warranted.  

Neurological Manifestations

The Board notes that separate 10 percent ratings were awarded 
for radiculopathy of the right and left lower extremities 
effective July 23, 2008.  However, the VA outpatient 
treatment reports associated with the claims file document 
that an EMG obtained in December 2004 revealed active and 
chronic lumbar radiculopathy and in January 2005 an EMG was 
noted to have revealed findings consistent with acute and 
chronic right S1 radiculopathy corresponding to the same 
dermatome.  Sensory examination was reported to be intact to 
light touch in the lower extremities at that time.  At the 
February 2007 VA examination the sensory examination revealed 
that vibration and light touch was impaired bilaterally and 
pinprick and position sense was normal bilaterally.  
Examination of the spine in June 2008 revealed mild decreased 
strength in the lower extremities.  Consequently, the 
Veteran's neurological manifestations warrant 10 percent 
ratings and no more for radiculopathy of the right and left 
lower extremities effective December 30, 2004.  

Extraschedular Considerations

There is no evidence showing that an increase would be 
warranted on an extraschedular basis for the Veteran's lumbar 
spine disability.  Specifically, there is no evidence 
relative to the disability showing an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2009).  The threshold factor for 
extraschedular consideration is a finding on the part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. 
§ 3.321(b)(1).  If so, factors for consideration in 
determining whether referral for an extraschedular rating is 
necessary include marked interference with employment or 
frequent periods of hospitalization that indicate that 
application of the regular schedular standards would be 
impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2009).  
The current evidence of record does not demonstrate that the 
Veteran's lumbar spine disability has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  § 3.321.  The Board is cognizant of the fact 
that the Veteran has reported that his lumbar spine 
disability has resulted in frequent absenteeism from his job 
and has caused him to lose jobs.  While it is undisputed that 
service-connected disability can have an adverse effect on 
employment, it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  38 C.F.R. 
§ 4.1 (2009).  Consequently, an increased rating is not 
warranted on an extraschedular basis.    


ORDER

Entitlement to service connection for depression is denied.

Entitlement to an increased rating for a low back disability, 
rated as 20 percent disabling prior to July 23, 2008, and as 
40 percent disabling since July 23, 2008, is denied.  




REMAND

A review of the claims file reveals that a remand is 
necessary in order to determine whether the Veteran has bowel 
and/or bladder impairment which are related to his low back 
disability.  The VA outpatient treatment reports and VA 
examinations of record reveal that the Veteran has variously 
reported fecal and urinary incontinence.  At other times the 
Veteran has denied such problems.  However, in order to 
properly assess whether the Veteran's complaints are related 
to his low back disability he should be afforded a VA 
examination.

In a September 2008 rating decision the Veteran was granted 
service connection for radiculopathy of the right and left 
lower extremities and assigned a 10 percent disability rating 
for each disability effective July 23, 2008, and the 
disability rating was increased to 40 percent for his low 
back disability effective July 23, 2008.  The Veteran 
submitted a notice of disagreement (NOD) in January 2009 as 
to the effective dates assigned for his disabilities.  He 
indicated that he believed the service connection grant and 
increased rating should date back to December 2002 or April 
2003.  There is no indication that a statement of the case 
(SOC) has been issued on the question of the effective dates 
for the Veteran's radiculopathy of the right and left lower 
extremity or for his low back disability.  Because the 
Veteran has submitted a timely notice of disagreement, see 38 
C.F.R. §§ 20.201, 20.302 (2009), a statement of the case must 
be issued.  See Manlincon v. West, 12 Vet. App. 328 (1999).  
A statement of the case should be issued on the issues of 
entitlement to an earlier effective date for radiculopathy of 
the right and left lower extremity and for an earlier 
effective date for the assignment of a 40 percent rating for 
a low back disability unless the Veteran's claim is resolved 
in some manner, such as by a favorable RO decision, or 
withdrawal of the notice of disagreement.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a 
VA examination to determine whether 
he has bowel and/or bladder 
impairment.  If the examiner 
determines that bowel and/or bladder 
impairment exists, the examiner 
should be requested to provide an 
opinion as to whether either 
disability is due to the Veteran's 
low back disability.  A complete 
rationale for the opinion should be 
provided.  

2.  Then, adjudicate the claim for 
bowel and/or bladder impairment.  
Additionally, a statement of the 
case on the question of entitlement 
to an earlier effective date for the 
grant of service connection for 
radiculopathy of the right and left 
lower extremity and for the award of 
a 40 percent rating for the 
Veteran's low back disability should 
be issued.  If, and only if, the 
Veteran files a timely substantive 
appeal, these issues should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


